PER CURIAM.
Petition to enforce an order of the National Labor Relations Board.
The jurisdiction of the Board is conceded.
The Board found that respondent violated Sections 8(1) and 8(3) of the National Labor Relations Act, 29 U.S.C.A. § 158 (1 and 3), by the discriminatory discharge of its employees, Horace McConkey and A1 Roper, and by interfering with, restraining and coercing its employees in the exercise of their rights guaranteed in Sec. 7 of the Act, 49 Stat. 449, 29 U.S.C.A., § 151 et seq. We need not enter into a detailed discussion of the findings or the evidence upon which they were based. In this respect we are content to follow the procedure in N.L.R.B. v. Swift & Co. et al., 6 Cir., 127 F.2d 30, and cases there cited. An examination of the record discloses that the findings are supported by substantial evidence and we are not free to set them aside. N.L.R.B. v. Nevada Cons. Copper Corp., 316 U.S. 105, 62 S.Ct. 960, 86 L.Ed. 1305.
Enforcement of the order is decreed. See N.L.R.B. v. Bersted Mfg. Co., 6 Cir., 128 F.2d 738, amending the opinion in the same case in 6 Cir., 124 F.2d 409.